         Case 2:10-cr-00705-PD Document 117 Filed 11/09/18 Page 1of4



                       IN THE UNITED ST ATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

               v.                                    CRIMINAL NO. 10-705-2

HORACIO ZUNIGA-MARTINEZ


                                           ORDER

               AND NOW, this      \\.>t"\. day of IJP'I/~                   , 2018, upon

consideration of the Government's Motion to Dismiss Superseding Indictment and Quash the

Arrest Warrant, it is hereby

                                           ORDERED

that Superseding Indictment No. l 0-705-2, as it relates to the above-captioned defendant, is

DISMISSED WITHOUT PREJlJDICE. It is further ordered that the warrant issued for the arrest

of defendant is hereby QUASHED.



                                             BY THE COCRT:




                                             HONORABLE PAULS. DIAMOND
                                             Judge. United States Distrrct Court
